NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

LEONEL CANTU LOPEZ,                              No. 07-55676

               Petitioner - Appellant,           D.C. No. CV-06-00839-SVW

  v.
                                                 MEMORANDUM *
J. F. SALAZAR, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

   California state prisoner Leonel Cantu Lopez appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 2253 1. Following an independent review of the record, see

Himes v. Thompson, 336 F.3d 848, 853 (9th Cir. 2003), we conclude that the state

court’s conclusion that some evidence supports the Board’s decision was not

objectively unreasonable. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall,

No. 06-55392, 2010 WL 1664977, at *11, *17 (9th Cir. Apr. 22, 2010).

       Cantu Lopez contends that the Board’s 2005 decision to deny him parole

was not supported by “some evidence” and therefore violated his due process

rights. The state court did not unreasonably conclude that some evidence supports

the Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward, 2010 WL
1664977, at *11, *17 (9th Cir. Apr. 22, 2010). Contrary to Cantu Lopez’s

contention, both static and dynamic factors support the Board’s determination. See

id. at *10.

       AFFIRMED.




       1
       We certify for appeal, on our own motion, the issue of whether the 2005
decision of the California Board of Prison Terms to deny parole violated due
process.

                                         2                                    07-55676